UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 97-4435

REED PAUL PAGE,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Charlottesville.
James H. Michael, Jr., Senior District Judge.
(CR-95-26)

Submitted: January 13, 1998

Decided: January 27, 1998

Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Edward H. Childress, Charlottesville, Virginia, for Appellant. Robert
P. Crouch, Jr., United States Attorney, Nancy S. Healey, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Reed Paul Page appeals from his conviction for being a felon in
possession of a firearm in violation of 18 U.S.C.§ 922(g) (1994).
Page contends that the district court erred in denying his motion to
suppress the firearm. We affirm.

On March 2, 1995, at approximately 7:00 pm, Deputy Sheriff
Margi Jean Scott of the Culpeper County Sheriff's Department
received a complaint from a resident at the Fletcher Trailer Park that
an individual was walking around the trailer park brandishing fire-
arms. Scott and two deputies went to the trailer park but, upon their
arrival, they did not observe anyone brandishing firearms. Scott ques-
tioned the complainant, who stated that Page had approached him
with the two weapons, one of which the complainant described as an
M16 with a banana clip. During the confrontation with Page, the com-
plainant became frightened and walked back to his trailer. The com-
plainant informed Scott that Page lived with his girlfriend in her
trailer and identified the trailer. While the officers questioned the
complainant, a crowd began to gather. Scott then observed Page
standing on the stoop of his girlfriend's trailer holding a rifle with a
scope.

Upon observing Page with the weapon, Scott ordered the residents,
who had gathered while Scott was questioning the complainant, to
take cover. Scott took cover behind a truck. Page discharged the
weapon in response to Scott's order to put the weapon down. After
discharging the weapon, Page quickly went back into the trailer. Scott
and the deputies surrounded the trailer, fearful that, because Page was
in a "sniper" position, he could easily injure someone. Scott was
aware that the trailer had a back entrance; however, from her vantage
point, she was unable to view the entrance. After Scott repeatedly
ordered Page to exit the trailer, Page suddenly appeared in the door-
way. Scott, however, was unable to see if Page had discarded the
weapon. Finally, Page appeared in the doorway with his hands up.

Scott ordered Page to step away from the trailer and to lie on the
ground. While another deputy handcuffed Page, Scott asked Page if

                    2
anyone else was in the trailer. Page simply smiled and refused to tell
Scott whether anyone else was inside the trailer. Based on Page's
response and behavior, Scott and a deputy conducted a sweep of the
trailer to determine whether anyone else was present. In one of the
bedrooms, Scott observed a gun rack, a rifle with a scope, a firearm
matching the complainant's description, and a banana clip. The cur-
sory search was concluded as soon as the deputies determined that no
one else was present.

Page entered a conditional guilty plea pursuant to a written plea
agreement, reserving the right to appeal the district court's denial of
his motion to suppress the two firearms and the ammunition clip
found in the trailer. In his motion to suppress, Page argued that the
deputies did not possess a reasonable belief, based on specific and
articulable facts, that there was another person inside the trailer. Page
argued that the only evidence that another person could be in the
trailer was the complainant's statement that he lived in the trailer with
his girlfriend. Page asserted that absent other information, the depu-
ties' belief that another person could be in the trailer was unreason-
able. Page further argued that, even assuming the deputies were
justified in believing that Page's girlfriend was in the trailer, there
was no evidence that she posed a danger to others.

The district court rejected Page's argument, finding that the offi-
cers had a reasonable, articulable suspicion that there might be a sec-
ond person in the trailer. Specifically, the court found that based on
the complainant's statement, the officers could reasonably conclude
that Page lived in the trailer in which he was hiding, that his girlfriend
also lived in the trailer, and that, because Page exited the trailer
empty-handed, the firearms were still in the trailer. Further, there was
no evidence from which the officers could conclude that Page's girl-
friend was not in the trailer.

Page contends that the district court erred in denying his motion to
suppress the two firearms and ammunition clip. On motions to sup-
press evidence, this Court reviews the factual findings underlying the
legal conclusions under the clearly erroneous standard and reviews
the legal conclusions of the district court regarding a suppression
determination de novo. See United States v. Rusher, 966 F.2d 868,
873 (4th Cir. 1992).

                     3
Police officers may conduct a protective sweep of a location as a
precautionary matter without probable cause. Maryland v. Buie, 494
U.S. 325, 334 (1990). An arresting officer is free to search areas "im-
mediately adjoining the place of arrest from which an attack could be
immediately launched." Id. "[I]f the searching officer possesse[d] a
reasonable belief based on specific and articulable facts which, taken
together with the rational inferences from those facts, reasonably war-
rant[ed] the officer in believing that the area swept harbored an indi-
vidual posing a danger to the officers or others," the search does not
violate the Fourth Amendment. Id. at 327 (citations and internal quo-
tations omitted).

The deputies reasonably believed that their safety and the safety of
the bystanders might be in danger. The deputies knew that at least one
of the weapons was operable because Page had discharged the firearm
in their presence. They reasonably believed that the weapons were
still in the trailer because Page exited the trailer without them. The
deputies were aware that, if an individual were in the trailer, the indi-
vidual would have a distinct vantage point to injure the officers or the
bystanders. Because the deputies knew that another person lived in
the trailer and because they did not have reason to believe that the
person would not be in the trailer, they could reasonably expect that
the person was inside the trailer. Further, Page's response to the depu-
ty's question regarding whether another person was inside suggested
that someone was inside the trailer. We therefore affirm the district
court's denial of Page's motion to suppress on this basis.

Accordingly, we affirm Page's conviction. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid in
the decisional process.

AFFIRMED

                     4